Case: 1:16-cv-01128-MWM-SKB Doc #: 39 Filed: 07/01/20 Page: 1 of 2 PAGEID #: 1104

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
MARY JILL ALLGEYER, : Case No. 1:16-cv-1128

Plaintiff, : Judge Matthew W. McFarland
Magistrate Judge Stephanie K. Bowman
Vv,

CITY OF CINCINNATI, et al.,

Defendants.

 

ORDER OVERRULING OBJECTIONS (Docs. 31, 38), ADOPTING REPORT AND
RECOMMENDATION (Doc. 30), GRANTING MOTION FOR SUMMARY
JUDGMENT (Doc. 23), AND TERMINATING CASE

 

This action is before the Court on Magistrate Judge Stephanie K. Bowman's
Report and Recommendation (Doc. 30). Magistrate Judge Bowman recommended that
the Court grant Defendants’ Motion for Summary Judgment (Doc. 23). Plaintiff Mary
Jill Allgeyer filed objections (Docs. 31, 38) to Magistrate Judge Bowman’s Report &
Recommendation, which is ripe for the Court’s review.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon review, the Court
finds that Ms. Allgeyer’s Objections (Docs. 31, 38) are not well-taken and are
accordingly OVERRULED. The Court ADOPTS the Report and Recommendation
(Doc. 30) in its entirety and GRANTS Defendants’ motion for summary judgment as to
all remaining claims (Doc. 23). This action is hereby TERMINATED on the Court's

docket.
Case: 1:16-cv-01128-MWM-SKB Doc #: 39 Filed: 07/01/20 Page: 2 of 2 PAGEID #: 1105

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Heth Wi fell

JUDGE MATTHEW W. McFARLAND

 
